ORDER

PER CURIAM.
Lawrence Coleman (“movant”) appeals the judgment of the trial court denying his request to reopen the Missouri Supreme Court Rule 29.15 post-conviction proceeding. Movant argues that he was abandoned by post-conviction counsel.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*491The judgment of the trial court is affirmed in accordance with Rule 84.16(b).